         Case 1:17-cv-01216-ABJ Document 80 Filed 05/14/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                       Plaintiffs,

 v.                                               Civil Action No. 17-1216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                     Defendants.


                                JOINT STATUS REPORT

      Pursuant to the Court’s April 7, 2020 Minute Order, the Parties submit this

Joint Status Report.

      The Parties jointly request that the Court extend the stay of this case until

June 12, 2020, while they engage in good faith efforts to resolve the litigation through

mediation. Fed. R. Civ. P. 6(b)(1)(A).

      The Parties have made progress through formal mediation as described in

their previous reports to the Court. The Parties, with the support of the mediators,

therefore wish to continue their mediation efforts until June 12, 2020, understanding

that if those efforts have ceased to be productive before that time, or if the Parties

reach a settlement, they will promptly inform the Court. No other existing deadline

will be affected by this additional time.
       Case 1:17-cv-01216-ABJ Document 80 Filed 05/14/20 Page 2 of 2



Dated: May 14, 2020.                      Respectfully submitted,

/s/ Scott Michelman
Scott Michelman (D.C. Bar No. 1006945)    KARL A. RACINE
Arthur B. Spitzer (D.C. Bar No. 235960)   Attorney General for the District of
Michael Perloff (D.C. Bar No. 1601047)    Columbia
American Civil Liberties Union
Foundation of the District of Columbia    TONI MICHELLE JACKSON
915 15th Street NW, Second Floor          Deputy Attorney General
Washington, D.C. 20005                    Public Interest Division
(202) 457-0800
                                          /s/ Fernando Amarillas
smichelman@acludc.org
                                          FERNANDO AMARILLAS [974858]
                                          Chief, Equity Section
Counsel for Plaintiffs
                                          /s/ Micah Bluming
                                          MICAH BLUMING [1618961]
                                          Assistant Attorney General
                                          441 Fourth Street, N.W.
                                          Suite 630 South
                                          Washington, D.C. 20001
                                          (202) 724-7272
                                          (202) 730-1833 (fax)
                                          micah.bluming@dc.gov

                                          Counsel for the District of Columbia

                                          /s/ Joseph A. Gonzalez
                                          Joseph A. Gonzalez (D.C. Bar No.
                                          995057)
                                          SCHERTLER & ONORATO, LLP
                                          901 New York Avenue, N.W.
                                          Suite 500
                                          Washington, D.C. 20001
                                          Telephone: 202-628-4199

                                          Counsel for Defendant John Doe




                                      2
